
	
		I
		111th CONGRESS
		2d Session
		H. R. 5987
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Pomeroy (for
			 himself, Ms. Titus,
			 Mr. Klein of Florida,
			 Ms. Giffords,
			 Ms. Shea-Porter,
			 Mr. Bright,
			 Ms. Sutton,
			 Ms. Kosmas,
			 Mr. Critz,
			 Mr. Deutch,
			 Mr. Arcuri,
			 Mr. Becerra,
			 Ms. Berkley,
			 Mr. Bishop of New York,
			 Mr. Boren,
			 Mr. Brady of Pennsylvania,
			 Mrs. Capps,
			 Ms. Castor of Florida,
			 Ms. Clarke,
			 Mr. Clay, Mr. Costa, Mr.
			 Costello, Mr. Courtney,
			 Mr. Crowley,
			 Mr. Cummings,
			 Mrs. Dahlkemper,
			 Mr. Davis of Illinois,
			 Mr. DeFazio,
			 Ms. DeLauro,
			 Mr. Driehaus,
			 Ms. Edwards of Maryland,
			 Mr. Ellison,
			 Mr. Filner,
			 Ms. Fudge,
			 Mr. Garamendi,
			 Mr. Gordon of Tennessee,
			 Mr. Grayson,
			 Mr. Grijalva,
			 Mr. Hall of New York,
			 Mr. Hare, Mr. Hastings of Florida,
			 Mr. Hinchey,
			 Ms. Hirono,
			 Mr. Israel,
			 Mr. Kagen,
			 Ms. Kaptur,
			 Ms. Kilpatrick of Michigan,
			 Mrs. Kirkpatrick of Arizona,
			 Mr. Kissell,
			 Mr. Langevin,
			 Mr. Larson of Connecticut,
			 Ms. Lee of California,
			 Mr. Levin,
			 Mr. Lewis of Georgia,
			 Mr. Loebsack,
			 Mrs. Lowey,
			 Mr. Lynch,
			 Mrs. Maloney,
			 Ms. Matsui,
			 Mr. McIntyre,
			 Mr. Michaud,
			 Mr. George Miller of California,
			 Ms. Moore of Wisconsin,
			 Mr. Neal of Massachusetts,
			 Mr. Oberstar,
			 Mr. Ortiz,
			 Mr. Perriello,
			 Mr. Peters,
			 Mr. Rahall,
			 Mr. Rangel,
			 Ms. Richardson,
			 Mr. Rodriguez,
			 Mr. Rothman of New Jersey,
			 Mr. Sablan,
			 Ms. Schakowsky,
			 Mr. Schauer,
			 Ms. Schwartz,
			 Mr. Scott of Georgia,
			 Mr. Stark,
			 Mr. Towns,
			 Ms. Tsongas,
			 Mr. Walz, Mr. Wilson of Ohio, Mr. Yarmuth, and Mr.
			 Meek of Florida) introduced the following bill; which was referred
			 to the Committee on Ways and
			 Means, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Veterans’ Affairs, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To ensure that seniors, veterans, and people with
		  disabilities who receive Social Security and certain other Federal benefits
		  receive a one-time $250 payment in the event that no cost-of-living adjustment
		  is payable in 2011.
	
	
		1.Short titleThis Act may be cited as the
			 Seniors Protection Act of
			 2010.
		2.Payment in lieu
			 of a cost-of-living adjustment to recipients of social security, supplemental
			 security income, railroad retirement benefits, and veterans disability
			 compensation or pension benefits
			(a)Authority To
			 Make Payments
				(1)Eligibility
					(A)In
			 generalSubject to paragraph (5)(B), the Secretary of the
			 Treasury shall disburse a $250 payment to each individual who, for any month
			 during the 3-month period ending with the month which ends prior to the month
			 that includes the date of the enactment of this Act, is entitled to a benefit
			 payment described in clause (i), (ii), or (iii) of subparagraph (B) or is
			 eligible for a SSI cash benefit described in subparagraph (C). Payments shall
			 be made under this section only if no increase takes effect with the month of
			 December 2010 under section 215(i) of the Social Security Act. In the case of
			 an individual who is eligible for a payment under this subparagraph by reason
			 of entitlement to a benefit described in subparagraph (B)(i), no such payment
			 shall be made to such individual unless such individual was paid a benefit
			 described in such subparagraph (B)(i) for any month in the 12-month period
			 ending with the month which ends prior to the month that includes the date of
			 the enactment of this Act.
					(B)Benefit payment
			 describedFor purposes of subparagraph (A):
						(i)Title II
			 benefitA benefit payment described in this clause is a monthly
			 insurance benefit payable (without regard to sections 202(j)(1) and 223(b) of
			 the Social Security Act (42 U.S.C. 402(j)(1), 423(b)) under—
							(I)section 202(a) of
			 such Act (42 U.S.C. 402(a));
							(II)section 202(b) of
			 such Act (42 U.S.C. 402(b));
							(III)section 202(c)
			 of such Act (42 U.S.C. 402(c));
							(IV)section
			 202(d)(1)(B)(ii) of such Act (42 U.S.C. 402(d)(1)(B)(ii));
							(V)section 202(e) of
			 such Act (42 U.S.C. 402(e));
							(VI)section 202(f) of
			 such Act (42 U.S.C. 402(f));
							(VII)section 202(g)
			 of such Act (42 U.S.C. 402(g));
							(VIII)section 202(h)
			 of such Act (42 U.S.C. 402(h));
							(IX)section 223(a) of
			 such Act (42 U.S.C. 423(a));
							(X)section 227 of
			 such Act (42 U.S.C. 427); or
							(XI)section 228 of
			 such Act (42 U.S.C. 428).
							(ii)Railroad
			 retirement benefitA benefit payment described in this clause is
			 a monthly annuity or pension payment payable (without regard to section
			 5(a)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231d(a)(ii)))
			 under—
							(I)section 2(a)(1) of
			 such Act (45 U.S.C. 231a(a)(1));
							(II)section 2(c) of
			 such Act (45 U.S.C. 231a(c));
							(III)section
			 2(d)(1)(i) of such Act (45 U.S.C. 231a(d)(1)(i));
							(IV)section
			 2(d)(1)(ii) of such Act (45 U.S.C. 231a(d)(1)(ii));
							(V)section
			 2(d)(1)(iii)(C) of such Act to an adult disabled child (45 U.S.C.
			 231a(d)(1)(iii)(C));
							(VI)section
			 2(d)(1)(iv) of such Act (45 U.S.C. 231a(d)(1)(iv));
							(VII)section
			 2(d)(1)(v) of such Act (45 U.S.C. 231a(d)(1)(v)); or
							(VIII)section 7(b)(2)
			 of such Act (45 U.S.C. 231f(b)(2)) with respect to any of the benefit payments
			 described in clause (i) of this subparagraph.
							(iii)Veterans
			 benefitA benefit payment described in this clause is a
			 compensation or pension payment payable under—
							(I)section 1110,
			 1117, 1121, 1131, 1141, or 1151 of title 38, United States Code;
							(II)section 1310,
			 1312, 1313, 1315, 1316, or 1318 of title 38, United States Code;
							(III)section 1513,
			 1521, 1533, 1536, 1537, 1541, 1542, or 1562 of title 38, United States Code;
			 or
							(IV)section 1805,
			 1815, or 1821 of title 38, United States Code,
							to a veteran,
			 surviving spouse, child, or parent as described in paragraph (2), (3),
			 (4)(A)(ii), or (5) of section 101, title 38, United States Code, who received
			 that benefit during any month within the 3-month period ending with the month
			 which ends prior to the month that includes the date of the enactment of this
			 Act.(C)SSI cash benefit
			 describedA SSI cash benefit described in this subparagraph is a
			 cash benefit payable under section 1611 (other than under subsection (e)(1)(B)
			 of such section) or 1619(a) of the Social Security Act (42 U.S.C. 1382,
			 1382h).
					(2)RequirementA
			 payment shall be made under paragraph (1) only to individuals who reside in 1
			 of the 50 States, the District of Columbia, Puerto Rico, Guam, the United
			 States Virgin Islands, American Samoa, or the Northern Mariana Islands, or who
			 are utilizing a foreign or domestic Army Post Office, Fleet Post Office, or
			 Diplomatic Post Office address. For purposes of the preceding sentence, the
			 determination of the individual's residence shall be based on the address of
			 record, as of the date of certification under subsection (b) for a payment
			 under this section under a program specified in paragraph (1).
				(3)No double
			 paymentsAn individual shall be paid only 1 payment under this
			 section, regardless of whether the individual is entitled to, or eligible for,
			 more than 1 benefit or cash payment described in paragraph (1).
				(4)LimitationA
			 payment under this section shall not be made (or, in the case of subparagraph
			 (D), shall not be due)—
					(A)in the case of an
			 individual entitled to a benefit specified in paragraph (1)(B)(i) or paragraph
			 (1)(B)(ii)(VIII) if—
						(i)for
			 the most recent month of such individual's entitlement in the 3-month period
			 described in paragraph (1); or
						(ii)for
			 any month thereafter which is before the month after the month of the
			 payment;
						such
			 individual's benefit under such paragraph was not payable by reason of
			 subsection (x) or (y) of section 202 the Social Security Act (42 U.S.C. 402) or
			 section 1129A of such Act (42 U.S.C. 1320a–8a);(B)in the case of an
			 individual entitled to a benefit specified in paragraph (1)(B)(iii) if, for the
			 most recent month of such individual's entitlement in the 3-month period
			 described in paragraph (1), such individual's benefit under such paragraph was
			 not payable, or was reduced, by reason of section 1505, 5313, or 5313B of title
			 38, United States Code;
					(C)in the case of an
			 individual entitled to a benefit specified in paragraph (1)(C) if—
						(i)for
			 such most recent month of such individual’s eligibility in the 3-month period
			 described in paragraph (1); or
						(ii)for
			 any month thereafter which is before the month after the month of the
			 payment;
						such
			 individual's benefit under such paragraph was not payable by reason of
			 subsection (e)(1)(A) or (e)(4) of section 1611 (42 U.S.C. 1382) or section
			 1129A of such Act (42 U.S.C. 1320a–8a); or(D)in the case of any
			 individual whose date of death occurs—
						(i)before the date of
			 the receipt of the payment; or
						(ii)in
			 the case of a direct deposit, before the date on which such payment is
			 deposited into such individual’s account.
						In the case
			 of any individual whose date of death occurs before a payment is negotiated (in
			 the case of a check) or deposited (in the case of a direct deposit), such
			 payment shall not be due and shall not be reissued to the estate of such
			 individual or to any other person. Subparagraphs (A)(ii) and (C)(ii) shall
			 apply only in the case of certifications under subsection (b) which are, or but
			 for this paragraph would be, made after the date of the enactment of this Act,
			 shall apply to such certifications without regard to the calendar year of the
			 payments to which such certifications apply.(5)Timing and
			 manner of payments
					(A)In
			 generalThe Secretary of the Treasury shall commence disbursing
			 payments under this section at the earliest practicable date in 2011 prior to
			 April 1, 2011. The Secretary of the Treasury may disburse any payment
			 electronically to an individual in such manner as if such payment was a benefit
			 payment or cash benefit to such individual under the applicable program
			 described in subparagraph (B) or (C) of paragraph (1).
					(B)DeadlineNo
			 payments shall be disbursed under this section after December 31, 2011,
			 regardless of any determinations of entitlement to, or eligibility for, such
			 payments made after such date.
					(b)Identification
			 of RecipientsThe Commissioner of Social Security, the Railroad
			 Retirement Board, and the Secretary of Veterans Affairs shall certify the
			 individuals entitled to receive payments under this section and provide the
			 Secretary of the Treasury with the information needed to disburse such
			 payments. A certification of an individual shall be unaffected by any
			 subsequent determination or redetermination of the individual's entitlement to,
			 or eligibility for, a benefit specified in subparagraph (B) or (C) of
			 subsection (a)(1) (except that such certification shall be affected by a
			 determination that an individual is an individual described in subparagraph
			 (A), (B), (C), or (D) of subsection (a)(4) during a period described in such
			 subparagraphs), and no individual shall be certified to receive a payment under
			 this section for a calendar year if such individual has at any time been denied
			 certification for such a payment for such calendar year by reason of
			 subparagraph (A)(ii) or (C)(ii) of subsection (a)(4) (unless such individual is
			 subsequently determined not to have been an individual described in either such
			 subparagraph at the time of such denial).
			(c)Treatment of
			 Payments
				(1)Payment to be
			 disregarded for purposes of all federal and federally assisted
			 programsA payment under subsection (a) shall not be regarded as
			 income and shall not be regarded as a resource for the month of receipt and the
			 following 9 months, for purposes of determining the eligibility of the
			 recipient (or the recipient's spouse or family) for benefits or assistance, or
			 the amount or extent of benefits or assistance, under any Federal program or
			 under any State or local program financed in whole or in part with Federal
			 funds.
				(2)Payment not
			 considered income for purposes of taxationA payment under
			 subsection (a) shall not be considered as gross income for purposes of the
			 Internal Revenue Code of 1986.
				(3)Payments
			 protected from assignmentThe provisions of sections 207 and
			 1631(d)(1) of the Social Security Act (42 U.S.C. 407, 1383(d)(1)), section
			 14(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231m(a)), and section
			 5301 of title 38, United States Code, shall apply to any payment made under
			 subsection (a) as if such payment was a benefit payment or cash benefit to such
			 individual under the applicable program described in subparagraph (B) or (C) of
			 subsection (a)(1).
				(4)Payments subject
			 to offsetNotwithstanding paragraph (3)—
					(A)any payment made
			 under this section shall, in the case of a payment of a direct deposit which is
			 made after the date of the enactment of this Act, be subject to the reclamation
			 provisions under subpart B of part 210 of title 31, Code of Federal Regulations
			 (relating to reclamation of benefit payments); and
					(B)any payment made
			 under this section shall not, for purposes of section 3716 of title 31, United
			 States Code, be considered a benefit payment or cash benefit made under the
			 applicable program described in subparagraph (B) or (C) of subsection (a)(1),
			 and all amounts paid shall be subject to offset to collect delinquent
			 debts.
					(d)Payment to
			 Representative Payees and Fiduciaries
				(1)In
			 generalIn any case in which an individual who is entitled to a
			 payment under subsection (a) and whose benefit payment or cash benefit
			 described in paragraph (1) of that subsection is paid to a representative payee
			 or fiduciary, the payment under subsection (a) shall be made to the
			 individual's representative payee or fiduciary and the entire payment shall be
			 used only for the benefit of the individual who is entitled to the
			 payment.
				(2)Applicability
					(A)Payment on the
			 basis of a title II or SSI benefitSection 1129(a)(3) of the
			 Social Security Act (42 U.S.C. 1320a–8(a)(3)) shall apply to any payment made
			 on the basis of an entitlement to a benefit specified in paragraph (1)(B)(i) or
			 (1)(C) of subsection (a) in the same manner as such section applies to a
			 payment under title II or XVI of such Act.
					(B)Payment on the
			 basis of a railroad retirement benefitSection 13 of the Railroad
			 Retirement Act (45 U.S.C. 231l) shall apply to any payment made on the basis of
			 an entitlement to a benefit specified in paragraph (1)(B)(ii) of subsection (a)
			 in the same manner as such section applies to a payment under such Act.
					(C)Payment on the
			 basis of a veterans benefitSections 5502, 6106, and 6108 of
			 title 38, United States Code, shall apply to any payment made on the basis of
			 an entitlement to a benefit specified in paragraph (1)(B)(iii) of subsection
			 (a) in the same manner as those sections apply to a payment under that
			 title.
					
